EXHIBIT 10.5
 
Execution Copy

INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented, extended, joined and/or otherwise modified from time to time, the
“IP Security Agreement”) dated as of May 29, 2012, is made by the Persons listed
on the signature page hereof (individually, each a “Grantor” and collectively,
jointly and severally, the “Grantors”) in favor of PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for itself and as agent for the other Lenders
party from time to time to the Credit Agreement referred to below (PNC, together
with its successors and assigns in such capacity, “Agent”).
 
WHEREAS, ENGLOBAL CORPORATION, a corporation organized under the laws of the
State of Nevada (“Holdings”), ENGLOBAL U.S., INC., a corporation organized under
the laws of the State of Texas (“ENGlobal US”), ENGLOBAL INTERNATIONAL, INC., a
corporation organized under the BVI Business Companies Act of 2004 (“ENGlobal
International”), ENGLOBAL GOVERNMENT SERVICES, INC., a corporation organized
under the laws of the State of Texas (“ENGlobal Government”; and together with
Holdings, ENGlobal US, and ENGlobal International, individually, each a
“Borrower” and jointly and severally, “Borrowers”), have entered into a
Revolving Credit and Security Agreement, dated as of the date hereof, with Agent
and the Lenders party thereto (as amended, amended and restated, supplemented,
extended, joined and/or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
meanings specified in the Credit Agreement);
 
WHEREAS, under the terms of the Credit Agreement and the Other Documents, each
Grantor has granted to Agent, for the benefit of the Lenders, a security
interest in, among other property, all Intellectual Property of such Grantor,
and has agreed as a condition thereof to execute this IP Security Agreement for
recording with the United States Patent and Trademark Office, the United States
Copyright Office and other Governmental Bodies.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby agrees as follows:
 
SECTION 1. Definitions.  The following terms have the meanings set forth below:
 
(a) “Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Grantor:  (i) all copyrights (whether statutory or common law,
whether established or registered in the United States or any other country or
political subdivision thereof, whether registered or unregistered and whether
published or unpublished), rights and interests in copyrights, works protectable
by copyright, and General Intangibles of like nature, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings, and applications in the United States Copyright
Office or in any similar office or agency of the United States, any state or
territory thereof, or any other country or any political subdivision thereof and
all research and development relating to the foregoing, (ii) all reissues,
extensions, continuations, and renewals thereof and amendments thereto, (iii)
income, fees, royalties, damages, claims, and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present and future infringements thereof, (iv)
 
 
 

--------------------------------------------------------------------------------

 
rights corresponding thereto throughout the world and (v) rights to sue for
past, present, and future infringements thereof, in each case, to the extent
assignable by such Grantor.
 
(b) “Copyright License” means any and all rights now owned or hereafter acquired
by any Grantor under any written or oral agreement granting any right to use any
Copyright or Copyright registration, in each case to the extent assignable by
such Grantor.
 
(c) “Patents” shall mean one or all of the following now or hereafter owned by
any Grantor or in which any Grantor now has or hereafter acquires any
rights:  (i) all letters patent of the United States or any other country, all
registrations, and recordings thereof, and all applications for letters patent
of the United States or any other country, (ii) all reissues, continuations,
continuations-in-part, divisions, reexaminations, or extensions of any of the
foregoing and (iii) all inventions disclosed in and claimed in the Patents and
any and all trade secrets and know-how related thereto.
 
(d) “Patent License” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor now has or hereafter acquires
any rights:  to the extent assignable by a Grantor, any written agreement
granting any right to make, use, sell, and/or practice any invention or
discovery that is the subject matter of a Patent, in each case to the extent
assignable by such Grantor.
 
(e) “Trademarks” shall mean one or all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor now has or hereafter acquires
any rights:  (i) all trademarks (whether registered or unregistered), trade
names, corporate names, business names, trade styles, service marks, logos,
other source or business identifiers, prints, and labels on which any of the
foregoing have appeared or appear, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings, and applications in the United
States Patent and Trademark Office or in any similar office or agency of any
State of the United States or any other country or any political subdivision
thereof, (ii) all reissues, extensions, or renewals thereof and (iii) the
goodwill associated with or symbolized by any of the foregoing.
 
(f) “Trademark License” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor now has or hereafter acquires
any rights:  any written agreement granting any right to use any Trademark or
Trademark registration, in each case to the extent assignable by such Grantor.
 
SECTION 2. Grant of Security.  Each Grantor hereby grants to Agent, for the
benefit of the Lenders, a security interest in all of such Grantor’s right,
title, and interest in and to the following (the “Collateral”) subject to the
terms of the definition thereto:
 
(i) all of its Patents and all Patent Licenses to which it is a party,
including, but not limited to, those set forth on Schedule A hereto;
 
(ii) all of its Trademarks and all Trademark Licenses to which it is a party,
including, but not limited to, those set forth on Schedule B hereto, together
with all
 
2

--------------------------------------------------------------------------------

 
goodwill of the business connected with the use of, and symbolized by, each
Trademark and each Trademark License;
 
(iii) all of its Copyrights and all Copyright Licenses to which it is a party,
including, but not limited to, those set forth on Schedule C hereto;
 
(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations of any of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
 
(v) any and all claims for damages and injunctive relief for past, present, and
future infringement, dilution, misappropriation, violation, misuse, breach, or
injury with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and
 
(vi) any and all products and proceeds of, collateral for, income, royalties,
and other payments now or hereafter due and payable with respect to, and
supporting obligations relating to, any and all of the Collateral of or arising
from any of the foregoing.
 
SECTION 3. Security for Obligations.  The grant of a security interest in the
Collateral by each Grantor under this IP Security Agreement secures the prompt
and complete payment and performance when due of all of the Obligations, whether
direct or indirect, now existing or hereafter arising, absolute or contingent,
and whether for principal, reimbursement obligations, interest, premiums,
penalties, fees, guarantee obligations, indemnifications, contract causes of
action, costs, expenses, or otherwise.
 
SECTION 4. Recordation.  Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents, the Commissioner for Trademarks and
any other applicable Governmental Body record this IP Security Agreement.
 
SECTION 5. Execution in Counterparts.  This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
SECTION 6. Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Credit Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, Agent with respect to the
Collateral are more fully set forth in the Credit Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.
 
SECTION 7. Governing Law.  This IP Security Agreement shall be governed by, and
construed and interpreted in accordance with the internal laws of the State of
Texas.
 
[Remainder of page intentionally left blank]
 
 
3

--------------------------------------------------------------------------------

 
Execution Copy

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
 

 
GRANTORS
       
ENGLOBAL CORPORATION
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL U.S., INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL INTERNATIONAL, INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL GOVERNMENT SERVICES, INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer

 
 
 
[Signature Page to IP Security Agreement]

--------------------------------------------------------------------------------